Citation Nr: 1209051	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1997 to November 1997, and from April 2004 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated September 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury in service.

2.  Left knee disorder symptoms were not chronic in service.

3.  Left knee disorder symptoms have not been continuous since service separation.

4.  The Veteran does not have a current diagnosed left knee disability.

5.  The Veteran did not sustain a right knee injury or disease in service.

6.  Right knee disorder symptoms were not chronic in service.

7.  Right knee disorder symptoms have not been continuous since service separation.

8.  The Veteran does not have a current diagnosed right knee disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely July 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

In the July 2008 VCAA notice letter, the VA specifically requested the Veteran's consent to obtain treatment records from any private physicians from which the Veteran received treatment; however, the Veteran did respond or provide the requested consent to obtain these records.  The VA "claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians . . . If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records."  38 C.F.R. § 3.159(c)(1)(i-ii).  While VA has a statutory and regulatory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA joints examination in August 2008 and June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of right and left knee disorders has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Knee Disorder

The Veteran contends that he has a left knee disorder that began during active service.  During the current claim, the Veteran asserted that he injured his left knee during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left knee injury in service, but that left knee disorder symptoms were not chronic in service.  A January 2005 service treatment record shows that the Veteran reported left knee pain.  The service examiner reported that the Veteran was running sprints at the time of the injury.  The service examiner diagnosed a possible left knee strain; the Veteran was prescribed medication and was placed on temporary restricted duty.  

The Veteran's service treatment records indicate that the Veteran's left knee injury in 2005 resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a left knee injury.  The evidence in this case includes a January 2005 service treatment record entry that reflected a normal MRI of the left knee, with no definitive evidence for ligament or meniscal tear.  Subsequent service treatment records dated in late 2007 to June 2008 note the history of joint pain localized in the knee, but do not reflect current complaints, findings, or diagnosis of a knee disorder.  In a December 2007 private treatment record during active duty service, the private examiner reported a normal left knee with full range of motion and no joint deformity, heat, or swelling.  A January 2008 Medical Examination Board (MEB) examination report reflects clinical findings that do not indicate any left knee abnormality, or diagnosis of a left knee disorder.  

The evidence in this case also includes a June 2008 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The June 2008 service examiner's review of the history is negative for any reports of current residual symptoms of a left knee injury or left knee disorder, as indicated by the June 2008 service separation examination clinical findings that did not include any left knee abnormality.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left knee disorder have not been continuous since service separation in June 2008.  As indicated, at the January and June 2008 service medical examinations, the Veteran did not report any current left knee disorder symptoms, and his left knee was clinically evaluated as normal.  Following service separation in June 2008, the evidence of record shows no diagnosis or treatment for a left knee disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a left knee disorder in service or continuous left knee disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).    

While the Veteran is competent to state that he had left knee symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic left knee disorder symptoms in service and continuous left knee disorder symptoms since service, made in the context of the July 2008 claim for service connection (disability compensation) for a left knee disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of chronic left knee disorder symptoms in service and continuous post-service left knee disorder symptoms are inconsistent with the Veteran's own contemporaneous history at the January and June 2008 service medical examinations, as well as the service examiners' clinical examinations.

The Veteran's recent statements of chronic left knee disorder symptoms in service and continuous post-service left knee disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from September 2008 to February 2011 do not reflect that the Veteran was diagnosed with a left knee disability or reflect any report of chronic left knee disorder symptoms in service or continuous left knee disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention the left knee injury in service, or give a history of chronic left knee disorder symptoms in service, or continuous left knee disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a left knee disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service are more probative than the more ambivalent and inconsistent statements regarding a left knee disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a left knee disability.  In a July 2008 VA treatment record, the VA examiner reported the Veteran's knees were not swollen or tender and had full range of motion.  In the August 2008 VA joints examination, the Veteran did not report any left knee disorder or left knee disorder symptoms.  The VA examiner reported a completely normal examination of the left knee and 
X-rays showed a normal left knee.  In the June 2010 VA joints examination, the Veteran reported intermittent pain in the left knee.  The VA examiner diagnosed a normal left knee and X-rays showed a normal left knee.  The Veteran has reported current intermittent left knee pain; however, the report of such pain does not equate to a diagnosis of current left knee disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a left knee disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence demonstrates that the Veteran sustained a left knee injury in service, did not experience chronic symptoms of a left knee disorder during service, has not experienced continuous left knee disorder symptomatology since service, and does not currently have a diagnosed left knee disability.  For these reasons, service connection for a left knee disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left knee disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran contends that he has a right knee disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right knee during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right knee injury or disease in service and that right knee disorder symptoms were not chronic in service.  Service treatment records are negative for any complaints or treatment for a right knee injury or disease.  The evidence in this case includes the 
January 2008 MEB examination, which includes a summary of the Veteran's significant in-service medical history, where the service separation examiner's review of the history is negative for any reports of symptoms of a right knee injury or right knee disorder.  The evidence in this case also includes the June 2008 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The June 2008 service examiner's review of the history is negative for any reports of symptoms of a right knee injury or right knee disorder.  The June 2008 service examination clinical findings by the examiner revealed no right knee abnormality.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right knee disorder have not been continuous since service separation in 
June 2008.  Following service separation in June 2008, the evidence of record 
shows no diagnosis or treatment for a right knee disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a right knee disorder in service or continuous right knee disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337.  

While the Veteran is competent to state that he had right knee symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic right knee disorder symptoms in service and continuous right knee disorder symptoms since service, made in the context of the July 2008 claim for service connection (disability compensation) for a right knee disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of chronic right knee disorder symptoms in service and continuous post-service right knee disorder symptoms are inconsistent with the Veteran's own contemporaneous history at the January and June 2008 service medical examinations, as well as the service examiners' summaries of history and clinical examinations.

The Veteran's recent statements of chronic right knee disorder symptoms in service and continuous post-service right knee disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from September 2008 to February 2011 do not reflect that the Veteran was diagnosed with a right knee disability or reflect any report of an in-service right knee injury, chronic right knee disorder symptoms in service, or continuous right knee disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a right knee injury in service, chronic right knee disorder symptoms in service, or continuous right knee disorder symptoms since service.  See Cartright, at 25; Pond.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a right knee disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service are more probative than the more ambivalent and inconsistent statements regarding a right knee disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a right knee disability.  In a July 2008 VA treatment record, the VA examiner reported the Veteran's knees were not swollen or tender and had full range of motion.  In the August 2008 VA joints examination, the Veteran reported right knee pain.  The VA examiner reported a completely normal examination of the right knee and X-rays showed a normal right knee.  In the June 2010 VA joints examination, the Veteran did not report any right knee disorder or right knee disorder symptoms.  The VA examiner diagnosed a normal right knee and X-rays showed a normal right knee.  The Veteran has reported current intermittent right knee pain; however, the report of such pain does not equate to a diagnosis of current right knee disorder.  See Sanchez-Benitez, 13 Vet. App. at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a right knee disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence demonstrates that the Veteran did not sustain a right knee injury or disease in service, did not experience chronic symptoms of a right knee disorder during service, has not experienced continuous right knee disorder symptomatology since service, and does not currently have a diagnosed right knee disability.  For these reasons, service connection for a right 

knee disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right knee disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


